Citation Nr: 0513116	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-18 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to increased initial evaluation for 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than December 
11, 2001, for the grant of service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted the veteran service 
connection for hypertension at a 10 percent evaluation.


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by diastolic 
pressures below 110 and systolic pressures below 200. 

2.  The veteran filed a formal claim for service connection 
for hypertension received by the RO on December 11, 2001.

3.  In March 2002 the RO granted service connection for 
hypertension and correctly assigned an effective date of 
December 11, 2001, the date of receipt of claim.


CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for the veteran's service connected hypertension have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 7101 (2004).

2.  The criteria for an effective date earlier than December 
11, 2001, for the grant of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, a statement of the case dated 
June 2003, and supplemental statements of the case dated July 
and October 2004.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding this claim, and 
the evidence which has been received in this regard.  The 
appellant was also notified of the VCAA and what evidence VA 
would obtain in a letter dated February 2002.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The veteran received a VA examination during the course of 
this appeal in February 2002.  All available records have 
been obtained and associated with the claims folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records, which wewre received in 2002,  
show that the veteran was treated for hypertension.

The veteran filed a formal claim for compensation for 
hypertension, which was received on December 11, 2001.

Received in February 2002 were private medical records dated 
from 1998 to 2001 showing treatment for several problems, 
including hypertension.  Blood pressure readings recorded 
during this time period showed that all diastolic pressures 
were below 110 and all systolic pressures were below 200.

A February 2002 VA examination indicates that the veteran was 
presently being treated with four medications.  The veteran 
reported feeling okay.  He had no chest pain, shortness of 
breath, nausea, vomiting, abdominal pain, diarrhea, or 
constipation.  On examination, he had a blood pressure of 
140/66.  The examiner concluded his report by noting that the 
veteran indeed seemed to have essential hypertension, which 
was found in service.

VA records from December 2001 through June 2004 indicate 
systolic blood pressure readings from 122 to 162, and 
diastolic readings from 60 to 80.

Received in July 2003 were private medical records covering a 
period from 1978 to 2002, which show that the veteran was 
receiving treatment for hypertension beginning on 1978.  
Blood pressure readings recorded during this time period 
showed that all diastolic pressures were below 110 and all 
systolic pressures were below 200.

Received in 2004 were private medical records covering a 
period from 1978 to 2004 during which time the veteran was 
treated for hypertension.  Blood pressure readings recorded 
during this time period showed that all diastolic pressures 
were below 110 and all systolic pressures were below 200.  A 
February 2003 office progress note from the veteran's private 
doctor indicates that the veteran had hypertension, 
borderline controlled.  

At the veteran's June 2004 Decision Review Officer hearing, 
the veteran testified in relevant part that at his separation 
from the army in 1971, he had hypertension.  He estimated 
that he started going to the VA clinic in Allentown, PA, for 
treatment for his hypertension, sometime in 2002.  The 
Decision Review Officer asked the veteran if he had ever 
filed an application for compensation prior to December 11, 
2001, the date the RO received his application for 
compensation.  The veteran answered that no, he had not filed 
any application before December 11, 2001.  

Analysis

Increased Initial Evaluation for Hypertension

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
where diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominantly 160 or more, or where the 
an individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  A 20 percent rating requires diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The records indicate that the veteran is taking medications 
for the hypertension. The medical evidence does not show that 
the diastolic blood pressure is predominantly 110 or more, or 
that the systolic pressure is predominantly 200 or more.  
Therefore, the Board finds that the criteria for a 20 percent 
rating under Diagnostic Code 7101 have not been met.  

Earlier Effective Date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application there 
for.  38 U.S.C.A. § 5110(a) (West 2002).  The statutory 
provision is implemented by regulation which provides that 
the effective date for an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2004).

Moreover, as specifically provided in 38 U.S.C.A. § 
5110(b)(1) (West 2002), the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or the release if application 
there for is received within one year from such date of 
discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining 
"disability compensation" as basic entitlement for a 
veteran who is disabled as a result of a disease or injury 
incurred or aggravated in line of duty in active service).  
Otherwise the effective date is the date of the receipt of 
the claim.

A claim may be either a formal or informal written 
communication requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  The benefit 
being sought must be identified.  38 C.F.R. § 3.155.

In this regard, the evidence shows that hypertension was 
present during service and he was treated for hypertension 
beginning in 1978.  However, these documents do not represent 
informal claims and regardless, were received subsequent to 
December 11, 2001.  As noted above, the effective date of an 
award of compensation based on an original claim received 
later than a year after his release from active duty shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  In this case, the Board notes 
that the earliest date that the RO received any claim from 
the veteran was December 11, 2001.  On March 2002 the RO 
granted service connection for hypertension and assigned an 
effective date of December 11, 2001, the date of receipt of 
claim.  The Board concurs with this effective date.  
Accordingly, an effective date prior to December 11, 2001 is 
not warranted.  


ORDER

Entitlement to an increased initial evaluation for the 
veteran's hypertension is denied.

Entitlement to an effective date earlier than December 11, 
2001, for the grant of service connection for hypertension, 
is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


